                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION



RUSSELL SODAN                                                                 PLAINTIFF


v.                            NO. 3:19-cv-00243 KGB/PSH


ANDREW SAUL, Commissioner of                                               DEFENDANT
the Social Security Administration



                                        ORDER


      Plaintiff Russell Sodan has filed a motion for leave to proceed in forma pauperis.

See Docket Entry 1. The Court has reviewed the motion and finds that it should be, and

is, granted. Plaintiff may proceed without the prepayment of fees or costs or the giving

of security. The Clerk of the Court shall issue summons to plaintiff, and plaintiff shall

serve the appropriate parties.

      IT IS SO ORDERED this 28th day of August, 2019.




                                               UNITED STATES MAGISTRATE JUDGE
